Citation Nr: 1822238	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-43 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to January 22, 2016, and in excess of 40 percent beginning January 22, 2016, for hepatitis C.

2.  Entitlement to a compensable evaluation for liver fibroids (as secondary to service-connected hepatitis C). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, and Observer
ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December1965 to September 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2016 rating decision, the Veteran was granted an increased evaluation for hepatitis C from 20 percent to 40 percent, effective January 22, 2016.  The issue is reflected on the title page accordingly.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript of that proceeding has been associated with the claims file.  The Veteran raised a claim for TDIU at his Board hearing on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In a February 2018 rating decision, the AOJ determined that entitlement to TDIU is moot because the Veteran is in receipt of a 100 percent rating for his service-connected liver cancer disability, effective June 27, 2014.  However, as the Veteran has not been awarded the maximum benefits sought for the entire appeal period, the issue is not moot and entitlement to TDIU remains on appeal.  See Bradley v. Peake, 22 Vet. App. 280 (2008), Buie v. Shinseki, 24 Vet. App. 242 (2010) (addressing distinguishable facts when a claim for entitlement to a TDIU was not moot). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board notes that since the September 2014 statement of the case (SOC), additional evidence relevant to the claims for increased ratings for hepatitis C and liver fibroids have been associated with the record, including updated treatment records and VA examination reports; however a supplemental statement of the case (SSOC) has not been issued to the Veteran.  

At his November 2017 Board hearing, the Veteran's representative indicated that he was unaware that the Veteran had recently been scheduled for a VA examination and needed to review the examination reports.  The undersigned VLJ informed the Veteran's representative that the record would be held open for 30 days in order to afford him the opportunity to review the examination reports and decide whether or not he wanted to waive AOJ consideration of the evidence.  See November 2017 Board Hearing Transcript.  To date, a waiver of AOJ consideration has not been received.  Accordingly, a remand is warranted in order to provide the Veteran with a SSOC.

As the Veteran's claim for TDIU is inextricably intertwined with the current increased rating claims, the Board also remands the claim for entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claims for increased evaluations for hepatitis C and liver fibroids disabilities and entitlement to TDIU.  If the determination of any of the Veteran's claims is less than fully favorable, he and his representative must be furnished with a SSOC and given an opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




